Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The “storage medium” in claims 12-14, line 1 is not defined in the specification, so it can be non-statutory subject matter.  A computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
The specification defines a “storage medium” as “a ferroelectric random access memory (FRAM), a read-only memory (ROM), a programmable read-only memory (PROM), an electrically programmable read-only memory (EPROM), an electrically erasable programmable read-only memory (EEPROM), a flash memory, a magnetic surface memory, an optical disk, a compact disc read-only memory (CD-ROM) or other memories” (page 30 lines 7-21), which are only examples of computer readable media and is therefore non-limiting.  In the broadest reasonable interpretation of the claim, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 20, 22, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0142346 to Nakata et al.
Referring to claim 1, Nakata et al disclose in Figures 1-14 a cell reselection method, comprising:
Acquiring, by a UE (UE 401), CSG information (CSG ID) of a neighboring cell (HeNB 101 of cell 201 and HeNB 102 of cell 202) from a network side (network of HeNB 101 and HeNB 102).  HeNB 101 broadcasts its CSG ID of CSG ID = 301 to UE 401.  HeNB 102 also broadcasts its CSG ID of CSG ID = 302 to UE 401.  UE 401 stores the CSG ID 301 of HeNB 101 and CSG ID 302 of HeNB 102 in neighboring cell list storage memory 4006.
Determining, by the UE, a cell allowing access according to the acquired CSG information of the neighboring cell.  In UE 401, cell selection processing unit 4004 compares the CSG ID of HeNB 101 and the CSG ID of HeNB 102 included in the neighboring cell list storage memory 4006 with CSG IDs included in the Allowed CSG List storage memory 4005.  If the CSG ID of HeNB 101 and/or the CSG ID of HeNB 102 is included in the Allowed CSG List storage memory 4005, then cell selection processing unit 4004 determines the UE 401 is allowed access to cell 201 of HeNB 101 and/or cell 202 of HeNB 102 (claimed “cell reselection”).  Refer to Sections 0060-0170, specifically Sections 0085, 0110-0111, and 0137-0138.

Wherein determining, by the UE, the cell allowing access according to the acquired CSG information of the neighboring cell comprises:
Determining, by the UE, the cell allowing access according to the acquired CSG attribute information of the neighboring cell and a CSG list (Allowed CSG List storage memory 4005) maintained by the UE.  In UE 401, cell selection processing unit 4004 compares the CSG ID of HeNB 101 and the CSG ID of HeNB 102 included in the neighboring cell list storage memory 4006 with CSG IDs included in the Allowed CSG List storage memory 4005.  If the CSG ID of HeNB 101 and/or the CSG ID of HeNB 102 is included in the Allowed CSG List storage memory 4005, then cell selection processing unit 4004 determines the UE 401 is allowed access to cell 201 of HeNB 101 and/or cell 202 of HeNB 102.  Refer to Sections 0060-0170, specifically Sections 0085, 0110-0111, and 0137-0138.
Referring to claim 3, Nakata et al disclose in Figures 1-14 wherein determining, by the UE, the cell allowing access according to the acquired CSG attribute information of the neighboring cell and the CSG list maintained by the UE comprises:
If a CSG identity (CSG ID) in the CSG attribute information of the neighboring cell exists in the CSG list maintained by the UE, determining, by the UE, the neighboring cell as the cell allowing access.  In UE 401, cell selection processing unit 4004 compares the CSG ID of HeNB 101 and the CSG ID of HeNB 102 included in the neighboring cell list storage memory 4006 with CSG IDs included in the Allowed CSG List storage memory 4005.  If the CSG ID of HeNB 101 and/or the CSG ID of HeNB 102 is included in the Allowed CSG List storage memory 4005, then cell selection processing unit 4004 determines the UE 401 
Referring to claim 11, Nakata et al disclose in Figures 1-14 a cell reselection method, comprising:
Acquiring, by a base station (HeNB 101 and HeNB 102), CSG information of a neighboring cell (HeNB 101 of cell 201 and HeNB 102 of cell 202) of a UE (UE 401).  HeNB 101 obtains the CSG ID of CSG ID = 301 of cell 201.  HeNB 102 obtains the CSG ID of CSG ID = 302 of cell 202.  
Transmitting, by the base station, the CSG information of the neighboring cell of the UE to the UE for cell reselection by the UE.  HeNB 101 broadcasts its CSG ID of CSG ID = 301 to UE 401.  HeNB 102 also broadcasts its CSG ID of CSG ID = 302 to UE 401.  UE 401 stores the CSG ID 301 of HeNB 101 and CSG ID 302 of HeNB 102 in neighboring cell list storage memory 4006.  In UE 401, cell selection processing unit 4004 compares the CSG ID of HeNB 101 and the CSG ID of HeNB 102 included in the neighboring cell list storage memory 4006 with CSG IDs included in the Allowed CSG List storage memory 4005.  If the CSG ID of HeNB 101 and/or the CSG ID of HeNB 102 is included in the Allowed CSG List storage memory 4005, then cell selection processing unit 4004 determines the UE 401 is allowed access to cell 201 of HeNB 101 and/or cell 202 of HeNB 102 (claimed “cell reselection”).  Refer to Sections 0060-0170, specifically Sections 0085, 0110-0111, and 0137-0138.
Referring to claim 20, Nakata et al disclose in Figures 1-14 a cell reselection device (UE 401), comprising a first processor (cell selection processing unit 4004) and a first memory (Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006); wherein the first processor is configured to store first executable instructions which, when executed by the first processor, perform the cell reselection method of claim 1 (cell selection processing unit 4004 executes instructions in Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006 to perform the functions of UE 401; Section 0168).  Refer to the rejection of claim 1.  

Referring to claim 29, Nakata et al disclose in Figures 1-14 a storage medium (Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006), comprising stored programs, wherein the programs, when executed, perform the cell reselection method of claim 1 (cell selection processing unit 4004 executes instructions in Allowed CSG List storage memory 4005 and neighboring cell list storage memory 4006 to perform the functions of UE 401; Section 0168).  Refer to the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0142346 to Nakata et al in view of U.S. Publication No. 2016/0353338 to Yamine et al.
Referring to claim 4, Nakata et al do not disclose wherein the CSG attribute information of the neighboring cell comprises one or more of: a CSG indication or a CSG identify of each cell of an intra-frequency neighboring cell, a physical cell identity range of an inter-frequency neighboring cell, or a CSG indication or a CSG identify of each cell of the inter-frequency neighboring cell.
Yamine et al disclose in Sections 0082-0083 wherein CSG ID information can include the CSG ID of an intra-frequency neighboring cell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG attribute information of the neighboring cell comprises one or more of: a CSG indication or a CSG identify of each cell of an intra-frequency neighboring cell, a physical cell identity range of an inter-frequency neighboring cell (not in reference; claim only requires “one or more” of the limitations), or a CSG indication or a CSG identify of each cell of the inter-frequency neighboring cell (not in reference; claim only requires “one or more” of the limitations).  One would have been motivated to do so to identify cells of an intra-frequency neighboring cell that a UE is allowed to access.
Referring to claim 5, Nakata et al disclose in Figures 1-14 wherein determining, by the UE, the cell allowing access according to the acquired CSG attribute information of the neighboring cell and the CSG list information maintained by the UE comprises: when the UE resides in a CGS cell and is under normal coverage (of cell 201 of HeNB 101 or of cell 202 of HeNB 201), determining, by the UE, a cell allowing access in the … neighboring cell according to the acquired CSG attribute information of the neighboring cell and the CSG list information maintained by the UE.  In UE 401, cell selection processing unit 4004 compares the CSG ID of HeNB 101 and the CSG ID of HeNB 102 included in the neighboring cell list storage memory 4006 with CSG IDs included in the Allowed CSG List storage memory 4005.  If the CSG ID of HeNB 101 and/or the CSG ID of HeNB 102 is included in the Allowed CSG List storage memory 4005, then cell selection processing unit 4004 determines the UE 401 is allowed access to cell 201 of HeNB 101 and/or cell 202 of HeNB 102 (claimed “cell reselection”).  Refer to Sections 0060-0170, specifically Sections 0085, 0110-0111, and 0137-0138.
intra-frequency neighboring cell according to the acquired CSG attribute information of the neighboring cell and the CSG list information maintained by the UE.
Yamine et al disclose in Sections 0082-0083 wherein CSG ID information can include the CSG ID of an intra-frequency neighboring cell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining, by the UE, the cell allowing access according to the acquired CSG attribute information of the neighboring cell and the CSG list information maintained by the UE comprises: when the UE resides in a CGS cell and is under normal coverage, determining, by the UE, a cell allowing access in the intra-frequency neighboring cell according to the acquired CSG attribute information of the neighboring cell and the CSG list information maintained by the UE.  One would have been motivated to do so to identify cells of an intra-frequency neighboring cell that a UE is allowed to access.
Referring to claim 12, Nakata et al disclose in Figures 1-14 wherein the CSG information of the neighboring cell comprises CSG attribute information (CSG ID) of the neighboring cell.
Wherein transmitting, by the base station, the CSG information of the neighboring cell of the UE to the UE comprises:
Broadcasting (Sections 0080, 0166), by the base station, the CSG attribute information of the neighboring cell of the UE.  HeNB 101 broadcasts its CSG ID of CSG ID = 301 to UE 401.  HeNB 102 also broadcasts its CSG ID of CSG ID = 302 to UE 401.  Refer to Sections 0060-0170, specifically Sections 0085, 0110-0111, and 0137-0138.
wherein the CSG attribute information of the neighboring cell comprises one or more of: a CSG indication or a CSG identify of each cell of an intra-frequency neighboring cell, a physical cell identity range of the inter-frequency neighboring cell, or a CSG indication or a CSG identify of each cell of an inter-frequency neighboring cell.
Yamine et al disclose in Sections 0082-0083 wherein CSG ID information can include the CSG ID of an intra-frequency neighboring cell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG attribute information of the neighboring cell comprises one or more of: a CSG indication or a CSG identify of each cell of an intra-frequency neighboring cell, a physical cell identity range of an inter-frequency neighboring cell (not in reference; claim only requires “one or more” of the limitations), or a CSG indication or a CSG identify of each cell of the inter-frequency neighboring cell (not in reference; claim only requires “one or more” of the limitations).  One would have been motivated to do so to identify cells of an intra-frequency neighboring cell that a UE is allowed to access.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0142346 to Nakata et al in view of U.S. Publication No. 2014/0187246 to Jha et al.
Referring to claim 6, Nakata et al do not disclose wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information reported by a base station and subscription information of the UE; wherein determining, by the UE, the cell allowing access according to the acquired CSG information of the neighboring cell comprises: determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station.
neighboring cell”) and that any CSG IDs of one or more of the cells 9-2, 10-2 is in the UE’s CSG whitelist.  UE then sends a measurement report to source BS 11-1 including the CSG ID and member/non-member indication for each cell 9-2, 10-2 of target BS 11-2.  Source BS 11-1 then sends to MME a handover required message including the CSG ID of each cell 9-2, 10-2 of target BS 11-2. MME performs access control/membership verification for each CSG cell 9-2, 10-2 based on the CSG IDs received for that cell 9-2, 10-2 in the handover required message from source BS 11-1 (claimed “CSG verification information reported by a base station”) and the stored CSG subscription data for UE (claimed “subscription information of the UE”); MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification (claimed “CSG verification result information”) is valid (claimed “wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information reported by a base station and subscription information of the UE”).  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE to complete the handover.  So, UE receives the Handover Command, which indicates that the access control/membership verification (claimed “acquired CSG verification result information of the neighboring cell”) was successful according to the CSG ID of target information of the neighboring cell broadcasted by the base station”), and that UE is allowed access to target BS 11-2 (claimed “determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station”).  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell, wherein the CSG verification result information of the neighboring cell is acquired by a MME through completing CSG verification of the UE in the neighboring cell according to CSG verification information reported by a base station and subscription information of the UE; wherein determining, by the UE, the cell allowing access according to the acquired CSG information of the neighboring cell comprises: determining, by the UE, the cell allowing access according to the acquired CSG verification result information of the neighboring cell and information of the neighboring cell broadcasted by the base station.  One would have been motivated to do so to perform CSG verification of a neighboring cell through a MME in order to determine whether or not the UE is authorized to access the neighboring cell.
Referring to claim 7, Nakata et al do not disclose wherein after the UE acquires the CSG information of the neighboring cell from the network side, the method further comprises: storing, by the UE, the CSG verification result information of the neighboring cell in context information.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification is valid.  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if storing, by the UE, the CSG verification result information of the neighboring cell in context information”), which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein after the UE acquires the CSG information of the neighboring cell from the network side, the method further comprises: storing, by the UE, the CSG verification result information of the neighboring cell in context information.  One would have been motivated to do so to perform CSG verification of a neighboring cell through a MME in order to determine whether or not the UE is authorized to access the neighboring cell and so that UE can store the result accordingly to perform handover.
Referring to claim 8, Nakata et al do not disclose wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity, a cell identity, an access mode, a CSG identity or a membership status value; herein the verification information of a cell comprises at least one of parameters of the cell: a PLMN identity, a cell identity, an access mode or a CSG identity.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  UE notifies source BS 11-1 that UE is near cells 9-2, 10-2 of the target BS 11-2 and that any CSG IDs of one or more of the cells 9-2, 10-2 is in the UE’s CSG whitelist.  UE then sends a measurement report to source BS 11-1 including the CSG ID (claimed “CSG identity”) and member/non-member indication for each cell 9-2, 10-2 of target BS 11-2.  Source BS 11-1 then sends to MME a handover required message including the CSG ID of each cell 9-2, 10-2 of target BS .  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE to complete the handover.  So, UE receives the Handover Command, which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim requires “at least one of” the parameters), a cell identity (not in reference; claim requires “at least one of” the parameters), an access mode (not in reference; claim requires “at least one of” the parameters), a CSG identity or a membership status value (not in reference; claim requires “at least one of” the parameters); herein the verification information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim requires “at least one of” the parameters), a cell identity (not in reference; claim requires “at least one of” the parameters), an access mode (not in reference; claim requires “at least one of” the parameters) or a CSG identity.  One would have been motivated to do so to perform CSG verification of a neighboring cell 
Referring to claim 9, Nakata et al do not disclose wherein acquiring, by the UE, the CSG information of the neighboring cell from the network side comprises: acquiring, by the UE, a CSG verification result of the neighboring cell in one of following manners: the UE acquires the CSG verification result information from air interface signaling transmitted by the base station; or the UE acquires the CSG verification result information from a NAS message transmitted by the MME.
Jha et al disclose in Figures 1-9 a method of a handover of a UE from source BS 11-1 to target BS 11-2 (specifically: Figure 7 and Sections 0084-0097).  MME allows handover of UE from source BS 11-1 to target BS 11-2 if the access control/membership verification is valid.  MME then generates a handover request message to target BS 11-2 including the CSG ID of each target cell for which the access control/membership verification has been successful.  Target BS 11-2 verifies that the CSG IDs received in the handover request message match the CSG ID broadcast in each of the target cells 9-2, 10-2 and if such validation is successful, target BS 11-2 allocates resources for the handover.  Target BS 11-2 sends the handover request acknowledge message to MME 6, then MME sends a Handover Command message to the source BS 11-1, and then source BS 11-1 sends the Handover Command message to UE, using an interface between source BS 11-1 and UE, to complete the handover (claimed “the UE acquires the CSG verification result information from air interface signaling transmitted by the base station”).  So, UE receives the Handover Command from source BS 11-1, which indicates that the access control/membership verification was successful according to the CSG ID of target BS 11-2, and that UE is allowed access to target BS 11-2.  Refer to Sections 0043-0125.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein acquiring, by the UE, the CSG information of the neighboring cell from the network side comprises: acquiring, by the UE, a CSG verification result of the neighboring cell in one of following manners: the UE acquires the CSG verification result information from air interface signaling transmitted by the base station; or the UE acquires the CSG verification result information from a NAS message transmitted by the MME (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so to perform CSG verification of a neighboring cell through a MME in order to determine whether or not the UE is authorized to access the neighboring cell and so that UE can store the result accordingly to perform handover.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0142346 to Nakata et al in view of U.S. Publication No. 2015/0087268 to Bonneville et al.
Referring to claim 13, Nakata et al do not disclose wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell; wherein acquiring, by the base station, CSG information of the neighboring cell of the UE comprises: reporting, by the base station, CSG verification information of the neighboring cell of the UE to a MME; and acquiring, by the base station, the CSG verification result information of the neighboring cell of the UE from the MME, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE acquired from a network side.
Bonneville et al disclose in Figures 1-9B a CSG verification method (specifically: Figure 4, Sections 0080-0098).  Step 401: UE 130 measures the channel quality between UE 130 and source BS 110 and between UE 130 and target BS 120.  Source BS 110 determines from a measurement report from UE 130 that UE 130 should be handed over from source BS 110 to target BS 120.  The measurement report includes the CSG membership of UE 130, which indicates whether the CSG ID transmitted by target BS 120 is included in the CSG whitelist stored by the UE 130.  Step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership indication (claimed “subscription information of the UE”) and the CSG ID reporting, by the base station, CSG verification information of the neighboring cell of the UE to a MME”).  Using the UE 130 membership indication and CSG ID of the target cell 120, MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130 (claimed “wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE acquired from a network side”), and whether or not UE 130 is authorized to access the target cell 120 (claimed “CSG verification result”).  Step 406: if UE 130 is authorized to access the target cell 120, handover is performed; source BS 110 receives from MME 102 an indication (claimed “acquiring, by the base station, the CSG verification result information of the neighboring cell of the UE from the MME”) and the source BS 110 initiates the handover of UE 130 from source BS 110 to target BS 120.  Refer to Sections 0053-0168.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG information of the neighboring cell comprises CSG verification result information of the neighboring cell; wherein acquiring, by the base station, CSG information of the neighboring cell of the UE comprises: reporting, by the base station, CSG verification information of the neighboring cell of the UE to a MME; and acquiring, by the base station, the CSG verification result information of the neighboring cell of the UE from the MME, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE acquired from a network side.  One would have been motivated to do so to perform CSG verification of a neighboring cell through a MME in order to determine whether or not the UE is authorized to access the neighboring cell.
wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity, a cell identity, an access mode, a CSG identity or a membership status value; wherein the verification information of a cell comprises at least one of parameters of the cell: the PLMN identity, the cell identity, the access mode or the CSG identity.
Bonneville et al disclose in Figures 1-9B (specifically: Figure 4, Sections 0080-0098) that step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership indication and the CSG ID (claimed “CSG identity”) of the target cell 120, as received from the UE 130 in step S401, to the MME 102 for checking.  MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130, and whether or not UE 130 is authorized to access the target cell 120.  Step 406: if UE 130 is authorized to access the target cell 120, handover is performed.  Refer to Sections 0053-0168.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim requires “at least one of” the parameters), a cell identity (not in reference; claim requires “at least one of” the parameters), an access mode (not in reference; claim requires “at least one of” the parameters), a CSG identity or a membership status value (not in reference; claim requires “at least one of” the parameters); wherein the verification information of a cell comprises at least one of parameters of the cell: the PLMN identity (not in reference; claim requires “at least one of” the parameters), the cell identity (not in reference; claim requires “at least one of” the parameters), the access mode (not in reference; claim requires “at least one of” the parameters) or the CSG identity.  .
Claims 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0087268 to Bonneville et al in view of U.S. Publication No. 2010/0112980 to Horn et al.
Referring to claim 16, Bonneville et al disclose in Figures 1-9B a CSG verification method (specifically: Figure 4, Sections 0080-0098), comprising:
After access of a UE having a CSG subscription attribute (CSG ID), reporting (step 405), by a base station (source BS 110), CSG verification information (CSG ID of the target cell 120) of … a neighboring cell (target BS 120) of the UE (UE 130) to a MME (MME).  
Acquiring, by the base station, CSG verification result information (UE 130 is authorized to access the target cell 120) of the UE from the MME, and storing the CSG verification result information (indication from MME 102), wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in … the neighboring cell according to the CSG verification information (CSG ID of the target BS 120) reported by the base station and subscription information of the UE (UE 130 membership indication) acquired from a network side (network of source BS 110).  Step 401: UE 130 measures the channel quality between UE 130 and source BS 110 and between UE 130 and target BS 120.  Source BS 110 determines from a measurement report from UE 130 that UE 130 should be handed over from source BS 110 to target BS 120.  The measurement report includes the CSG membership of UE 130, which indicates whether the CSG ID transmitted by target BS 120 is included in the CSG whitelist stored by the UE 130.  Step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership indication (claimed “subscription information of the UE”) and the CSG ID of the target cell 120 (claimed “CSG verification information”), as received from the UE 130 in step S401, to the MME 102 for checking.  MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130 (claimed “completing CSG verification of the UE in … the neighboring cell”), and whether or not UE 130 is authorized to access 
Bonneville et al do not disclose after access of a UE having a CSG subscription attribute, reporting, by a base station, CSG verification information of a serving cell and a neighboring cell of the UE to a MME; and acquiring, by the base station, CSG verification result information of the UE from the MME, and storing the CSG verification result information, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the serving cell and the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE acquired from a network side.
Horn et al disclose in Figure 4 and Sections 0095, 0102, and 0109 wherein MME checks whether a whitelist that is included in subscription data of mobile device included the CSG ID of the serving BS by utilizing the CSG ID of the serving cell.  If the CSG ID of the serving BS does not match an entry in the whitelist, MME rejects network access of the mobile device.  If the CSG ID of the serving BS matches an entry in the whitelist, MME allows network access by the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include after access of a UE having a CSG subscription attribute, reporting, by a base station, CSG verification information of a serving cell and a neighboring cell of the UE to a MME; and acquiring, by the base station, CSG verification result information of the UE from the MME, and storing the CSG verification result information, wherein the CSG verification result information is acquired by the MME through completing CSG verification of the UE in the serving cell and the neighboring cell according to the CSG verification information reported by the base station and subscription information of the UE 
Referring to claim 17, Bonneville et al disclose in Figures 1-9B wherein the CSG verification result information of a cell comprises at least one of parameters of the cell: a PLMN identity (not in reference; claim only requires “at least one of” the parameters), a cell identity (not in reference; claim only requires “at least one of” the parameters), an access mode (not in reference; claim only requires “at least one of” the parameters), a CSG identity (CSG ID) or a membership status value (not in reference; claim only requires “at least one of” the parameters); wherein verification information of a cell comprises at least one of parameters of the cell: the PLMN identity (not in reference; claim only requires “at least one of” the parameters), the cell identity (not in reference; claim only requires “at least one of” the parameters), the access mode (not in reference; claim only requires “at least one of” the parameters) or the CSG identity (CSG ID).  Step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by the MME 102; source BS 110 provides UE 130 membership indication and the CSG ID of the target cell 120, as received from the UE 130 in step S401, to the MME 102 for checking.  MME 102 checks that UE 130 membership indication conforms to the CSG subscription for UE 130, and whether or not UE 130 is authorized to access the target cell 120.  Step 406: if UE 130 is authorized to access the target cell 120, handover is performed.  Refer to Sections 0053-0168.
Referring to claim 18, Bonneville et al disclose in Figures 1-9B wherein after the base station acquires (step 405) the CSG verification result information of the UE from the MME and stores the CSG verification result information, the method further comprises: 
When the UE meets a preset verification condition, performing, by the base station, the CSG verification of the UE according to the stored CSG verification result information of the UE (not in reference; claim is in “or” form and only requires one of the limitations), or selecting (step 406) a target cell for the UE.  Step 405: source BS 110 requests that the CSG subscription for the UE 130 be verified by 
Referring to claim 24, Bonneville et al do not disclose in Figures 1-9B a CSG verification device (source BS 110), comprising a third processor (CPU 200) and a third memory (RAM 201, ROM 202, and HDD 203); wherein the third processor is configured to store third executable instructions which, when executed by the third processor, perform the CSG verification method (CPU executes instructions in RAM 201, ROM 202, and HDD 203 to perform functions of source BS 110) of claim 16.  Refer to the rejection of claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2012/0108239 to Damnjanovic et al disclose in Figures 1-12 wherein a UE determines whether or not it can access a neighboring cell by determining whether or not a CSG ID of the neighboring cell is included in an allowed list in the UE.  Refer to Sections 0038-0095.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
October 26, 2021